I should like to congratulate the President and his country, Denmark, on his election as President of the General Assembly at its seventieth session. He has South Africa’s full support for his presidency. The theme that he has chosen, “The United Nations at 70: the road ahead for peace, security and human rights”, is timely and relevant to the current global challenges facing the world today.
Furthermore, allow me to convey our gratitude to the President of the Assembly at its sixty-ninth session, Mr. Sam Kutesa of the Republic of Uganda, for the outstanding manner in which he represented Africa at the helm of the General Assembly during that session.
The seventieth anniversary of the United Nations marks a significant moment in the history of global governance. The Charter embodies, through its principles and objectives, the aspirations of oppressed people worldwide. We would also like to acknowledge the role of the United Nations General Assembly over the past 70 years. Rooted in the principle of sovereign equality, the Assembly is the most representative international institution and organ of the United Nations.
The General Assembly has over the years remained central to the provision of support to the disadvantaged, marginalized, occupied, colonized and oppressed peoples of the world. This body elevated the South African struggle for liberation internationally when it declared apartheid a crime against humanity.
Mr. Oliver Tambo, the former President of our liberation movement, the African National Congress, addressed the General Assembly from this very podium on 26 October 1976 (see A/31/PV.41) and spoke from other United Nations platforms as well on other occasions. Many other eminent South Africans were provided an opportunity in various United Nations forums to state our case for freedom, the United Nations providing a voice to the voiceless. A free South Africa has also been honoured by the declaration of 18 July as International Mandela Day, honouring our founding President and world icon, President Nelson Mandela. At this celebration of the seventieth anniversary of the United Nations I wish to extend, on behalf of the people
of South Africa, our sincere gratitude to the world for its contribution to our freedom from the shackles of apartheid and institutionalized racism.
The General Assembly continues to provide a voice for the voiceless and the oppressed. In an historic and landmark development the General Assembly approved a resolution to allow the Palestinian flag to fly in front of United Nations Headquarters (resolution 69/320). The resolution was passed by an overwhelming margin, supported by many nations from both the developed North and the developing South. There can be no peace, security and development in the Middle East without a resolution of the Palestinian question. A solution is urgent. Otherwise, if we delay, in the next decade we may no longer have a piece of land to justify the two- State solution.
The historic seventieth anniversary of the United Nations presents an opportunity to reflect on the structure and workings of the Organization. Significantly, this year marks the tenth anniversary of the adoption of the World Summit Outcome (resolution 60/1) in 2005, which discussed reform of the United Nations.
A number of significant decisions on reform have been successfully implemented since that Summit. They include the following: the replacement of the Human Rights Commission with a more effective Human Rights Council, the establishment of the Peacebuilding Commission as a subsidiary body of both the General Assembly and the Security Council, the reform and streamlining of the United Nations management system, the mainstreaming of gender equality through the establishment of the United Nations Entity for Gender Equality and the Empowerment of Women (UN-Women),and the membership-driven responsibility to protect and to assist populations facing genocide, crimes against humanity, war crimes and ethnic cleansing. We welcome that notable progress.
However, almost no progress has been made on the commitment also made by Heads of State and Government in 2005 to the early reform of the Security Council. It is unacceptable and unjustifiable that more than 1 billion people in the African continent are still excluded from permanent membership in the key decision-making structure of the United Nations, the Security Council.
A continent with a smaller population than Africa is represented by three countries on the Security
Council as permanent members. That is unfair. The United Nations cannot pretend that the world has not changed since 1945. We are no longer colonies. We are free, independent sovereign States. We welcome the fact that the push for the reform of the Security Council coming from Africa has had an impact and has given some impetus to the intergovernmental negotiations process that has been looking at the reforms. We will continue working with progressive States towards the expansion of representation.
Another critical matter that needs attention is the selection of the Secretary-General, who is appointed by the General Assembly on the recommendation of the Security Council. A review of that process is necessary so as to enable more meaningful participation on the part of the General Assembly in the process.
The President has identified human rights, governance, the rule of law, and the gender aspects of the work of the United Nations as important areas of focus for the seventieth session of the General Assembly. We have to build upon the initial work undertaken in the development of the Universal Declaration of Human Rights in 1948 to enhance protection in areas such as racism, discrimination against women and the promotion of the rights of the child and the rights of people with disabilities.
We also believe that the United Nations human rights system, especially its Human Rights Council, should ensure a balance between civil and political rights, on the one hand, and economic, social and cultural rights, including the right to development, on the other. The Human Rights Council must also be seen as an independent and impartial mechanism for the entrenchment of a human rights culture throughout the world. It should avoid the pitfalls of its predecessor, the Commission on Human Rights, which was beset by politicization and was caught up in the divide between developed and developing countries.
This year also marks 50 years since the adoption of the International Convention on the Elimination of All Forms of Racial Discrimination. The year 2015 also marks 60 years since the adoption of the Freedom Charter in South Africa, which embodies the fundamental principles and values that are now enshrined in our Constitution. South Africa will continue to champion efforts in the United Nations human rights system to combat the scourges of racism, xenophobia, racial discrimination and related intolerances and to support
work aimed at the promotion of substantive global equality.
The seventieth general debate takes place in the context of growing international concern about the rise of violent extremism, terrorism and untold brutality, which we strongly condemn. We welcome the meetings that will take place on the margins of the General Assembly to review the progress made in countering terrorism in the Middle East and North Africa.
We wish to emphasize that the Security Council must take into account the views of the African continent and its subregional organizations when dealing with conflicts in Africa in future. The current situation in Libya and the Sahel region is a direct consequence of the failure of some members of the Council to heed informed counsel from the African Union. The norm of responsibility to protect was abused for narrow political interests that had nothing to do with the fundamental aspects of the prevention of mass atrocities.
The current refugee crisis in Europe is, sadly, the direct result of the militarization of civilian unrest, which included the massive arming of civilians and opposition groups in Libya, Syria and other affected countries. That kind of problem is a deliberately man- made problem, and it is critical that, in discussing violent extremism and terrorism in parts of Africa and the Middle East, we look into the root causes of the problem and not just the symptoms. Also requiring our serious reflection is the regime change doctrine and its role in perpetuating conflicts and instability in various parts of our continent and the world.
We welcome the recently signed peace agreement between the parties in South Sudan and urge the United Nations and all stakeholders to support the Sudanese people as they work to resolve their challenges. We reaffirm our support for the people of Western Sahara and urge the international community to encourage their struggle for self-determination, freedom, human rights and dignity.
We also welcome the re-establishment of diplomatic relations between Cuba and the United States and the release of the Cuban Five. We reiterate our call for the lifting of the economic and financial embargo to help the Cuban people to gain their economic freedom. We acknowledge the contribution of His Holiness Pope Francis to the Cuban-United States normalization process. We also warmly welcome the contribution of the Holy Father generally to the global pursuit of
peace, justice and the end of poverty and suffering, as eloquently expressed in the General Assembly and globally.
We commend the United Nations for the key role that it has played in peacekeeping and urge that resources be prioritized for this core role of the United Nations, especially in Africa.
The failure of the parties to the Treaty on the Non-Proliferation of Nuclear Weapons to reach an agreement at the 2015 Review Conference — in the year that marks 70 years since the first atomic bombs were detonated in Japan — is a major setback to our commitment to rid the world of weapons of mass destruction, especially nuclear weapons. There can be no safe hands where nuclear weapons are concerned. The humanitarian consequences of a possible detonation of a nuclear weapon, whether intentional or accidental, will be catastrophic for humankind.
We welcome the recent agreement reached on the Iranian nuclear programme and the recognition of the right of Iran to the peaceful use of nuclear energy.
The seventieth session of the General Assembly has seen the adoption of the post-2015 development agenda. The outcome document represents a victory for the developing world, as it affirms that the 2030 Agenda for Sustainable Development (resolution 70/1) should build on the unfinished business of the Millennium Development Goals. Additionally, while the 2030 Agenda is universal in its scope in that the Sustainable Development Goals adopted apply to both developed and developing countries, there is also a clear recognition of the principle of common but differentiated responsibilities and capabilities. The Agenda also contains a specific Goal on achieving gender equality and the empowerment of women and girls. That is all the more appropriate given that this year is the twentieth anniversary of the Beijing Platform for Action and the fifteenth anniversary of Security Council resolution 1325 (2000), on women, peace and security.
As the initiator of the Durban Platform for Enhanced Action — thanks to which the current round of negotiations under the United Nations Framework Convention on Climate Change (UNFCCC) is taking place — South Africa has a special interest in and commitment to the success of the Paris session of the Conference of the Parties later this year. We require the fulfilment of all three parts of the Durban mandate,
namely, the closing of the current ambition gap in the pre-2020 period through the honouring of existing legal obligations by developed countries and enhanced action; the entry into force of the second commitment period of the Kyoto Protocol; and the adoption in Paris of a new agreement for the post-2020 period that contains all the essential elements, including the means of implementation and the measures relating to loss, damage and response. We seek a fair, ambitious and legally binding agreement in Paris that is applicable to all parties.
In addition, South Africa, as Chair of the G-77 plus China, would not be able to accept a Paris package that is hollow or weak on finance. South Africa has submitted its intended nationally determined contribution to the UNFCCC secretariat ahead of the 1 October deadline, signalling our readiness for Paris.
We join the world in celebrating the 70 years of existence of the United Nations. As we mark this historic anniversary, the reform of the Security Council and the strengthening of the General Assembly and other organs remain a paramount concern. By the end of this session, we should be in a position to adopt a road map, with clear and implementable time frames, on the priorities of this Organization as well as on its reform. We need to do this in order for the United Nations to remain a relevant force and a force for change in the world.
In conclusion, let me express our deep appreciation of the offer made by China when it was addressing the Assembly, an offer that must go through the United Nations. China spelled out the support it intended to give to Africa: a total of $100 million of free military assistance to the African Union over the next five years to support the establishment of the African Standby Force and the African Capacity for Immediate Response to Crises. We would like to underline our gratitude to China.